Citation Nr: 1718642	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for anterior cortical cataract and bilateral amblyopia. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pseudoptosis.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition.  

5.  Whether new and material evidence has been submitted to reopen a claim         for service connection for chronic pulmonary disease and pulmonary fibrosis.
 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945 and from August 1950 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

By a VA Form 9 submitted in May 2014 the Veteran had requested a Travel Board hearing.  However, he withdrew that request by a signed submission in August 2014, and he has not subsequently or otherwise requested the opportunity of a hearing to provide testimony in support of his appealed claims.  


FINDINGS OF FACT

1.  Most recently, a February 2008 RO rating decision denied service connection for anterior cortical cataract and bilateral amblyopia; the Veteran did not appeal that decision or submit new and material evidence during the appeal period.  

2. The evidence submitted since the February 2008 decision denying the claim     for service connection for anterior cortical cataract and bilateral amblyopia is cumulative of the evidence previously considered and/or does not relate to an unestablished fact necessary to substantiate the claim.

3.  Most recently, a February 2008 RO rating decision denied service connection for hypertension; the Veteran did not appeal that decision or submit new and material evidence during the appeal period. 

4.  The evidence submitted since the February 2008 decision denying the claim     for service connection for hypertension is cumulative of the evidence previously considered and/or does not relate to an unestablished fact necessary to substantiate the claim.

5.  Most recently, an August 1988 RO rating decision denied service connection for pseudoptosis; the Veteran did not appeal that decision or submit new and material evidence during the appeal period.

6.  The evidence submitted since the August 1988 decision denying the claim         for service connection for pseudoptosis is cumulative of the evidence previously considered and/or does not relate to an unestablished fact necessary to substantiate the claim.

7.  Most recently, a February 2008 RO rating decision denied service connection  for a heart condition; the Veteran did not appeal that decision or submit new and material evidence during the appeal period.

8.  The evidence submitted since the February 2008 decision denying the claim for service connection for a heart condition is cumulative of the evidence previously considered and/or does not relate to an unestablished fact necessary to substantiate the claim.

9.  Most recently, by an August 2010 decision, the Board denied service connection for a chronic pulmonary disorder to include bronchitis and pulmonary fibrosis.

10.  The evidence submitted since the August 2010 decision denying the claim for service connection for a chronic pulmonary disorder is cumulative of the evidence previously considered and/or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The February 2008 rating decision denying service connection for anterior cortical cataract and bilateral amblyopia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received since the February 2008    denial of service connection for anterior cortical cataract and bilateral amblyopia.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 2008 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

4.  New and material evidence has not been received since the February 2008 denial of service connection for hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The August 1988 rating decision denying service connection for pseudoptosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

6.  New and material evidence has not been received since the August 1988 denial of service connection for pseudoptosis.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The February 2008 rating decision denying service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

8.  New and material evidence has not been received since the February 2008 denial of service connection for a heart condition.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The August 2010 Board decision denying service connection for a chronic pulmonary disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

10.  New and material evidence has not been received since the August 2010 denial of service connection for a chronic pulmonary disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in February and May of 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records.  Service treatment records were already previously obtained.  A VA examination has not been conducted, but because new and material evidence has not been submitted to reopen the previously denied claims for service connection, a VA examination is not required to address any of the claims presently on appeal.  38 C.F.R. § 3.159(c)(4)(iii). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Generally, a claim which has been denied in an unappealed RO decision or             an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 20.1105 (2016).

New evidence is defined as existing evidence not previously submitted to          agency decision makers.  Material evidence means evidence that, by itself or       when considered with previous evidence of record, relates to an unestablished        fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted     the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence, but not its weight, is presumed.  See Justus     v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Anterior Cortical Cataract and Bilateral Amblyopia, Hypertension, Bilateral Pseudoptosis, and a Heart Condition

The RO in its February 2008 prior denial of service connection for anterior cortical cataract and bilateral amblyopia noted that the claim had previously been denied     by an RO decision in May 2004, based on service treatment records not reflecting either of the claimed eye conditions, the absence of any evidence of them during   the year following discharge from service, and the absence of any evidence linking them to service or a service-connected disability.  The RO then also noted that there was still no evidence presented linking the claimed conditions to the conjunctivitis and blepharitis and seborrheic dermatitis of the eyebrows for which he was treated in service and for which he was service connected.  Post-service records still reflected that the Veteran was not diagnosed with anterior cortical cataract or amblyopia until many years post service.  

Hence, the February 2008 decision denied reopening of the claim for service connection for anterior cortical cataract and bilateral amblyopia based on the    Veteran not presenting new evidence to establish onset in service or within the        first post-service year, or to support a link between service or a service-connected disability and the claimed anterior cortical cataract and bilateral amblyopia. The Veteran did not appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that February 2008 decision denying service connection for anterior cortical cataract and bilateral amblyopia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 
251-52 (2010).

The February 2008 rating decision also denied service connection for hypertension and a heart condition, and therein noted that the last prior denial of these claims       was in August 1988.  In that August 1988 decision, it was noted that despite service records reflecting hospitalization for conditions including schistosomiasis mansoni, trichuriasis, and Strongyloides from November 1953 to January 1954, cardiovascular disease was not shown prior to service separation, including upon separation examination. The RO in August 1988 specifically found that there was no evidence     of cardiovascular abnormality in service or during the presumptive period following service.  The RO in February 2008 noted the introduction of additional evidence    from private and VA providers, but also noted that these records failed to support a relationship between service and the previously established hypertension or heart condition.  The records also did not otherwise support heart disease onset proximate to service or a link to service-connected disability.  Thus, the RO did not reopen the claim.

The Veteran did not appeal the RO's February 2008 denials of service connection for hypertension and a heart condition or submit new and material evidence within the appeal period.  Accordingly, that decision also became final as to the claims    for service connection for hypertension and a heart condition.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The August 1988 rating decision also denied service connection for pseudoptosis based on the absence of any mention of pseudoptosis in service records or evidence otherwise supporting a link to service.  The Veteran did not appeal the RO's August 1988 denial of service connection for pseudoptosis or submit new and material evidence within the appeal period.  Accordingly, that decision became final as to the claim for service connection for pseudoptosis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Evidence received since these last prior denials of the claims for service connection for anterior cortical cataract and bilateral amblyopia, hypertension, pseudoptosis, and a heart condition, has consisted of evidence of treatment for these claimed disorders, whose existences were already established by prior treatment records; duplicates of evidence already of record; and the Veteran's statements regarding onset of claimed disabilities in service and progressing thereafter, or the Veteran's statements regarding claimed disabilities being related to disabilities for which he   is already service connected.  Such evidence is merely cumulative of the prior evidence.  The Veteran has made the same or substantially the same statements prior to these most recent prior final denials.  His statements regarding secondary service connection, to the extent new, are not evidence but only theories of entitlement.  Similarly, as explained in a Form 9 submitted in March 2015, the Veteran contends that injections used to treat filariasis in service contained lead   and that this lead in turn resulted in certain disabilities, to include, in pertinent part, hypertension.  No competent evidence has been presented to support this theory.  

New theories of entitlement are not a basis for reopening a claim, but if evidence supporting a new theory of entitlement constitutes new and material evidence,    then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed.   Cir. 2008).  The Veteran has not presented any evidence to support a new theory     of entitlement, including his theory that medicine used to treat filariasis caused diseases which he claimed.  The Veteran, as a layperson, lacks the knowledge or expertise to address such distinctly medical questions as the etiology of any of his claimed conditions.  Hence, his lay contentions to support his new theories are not competent evidence, and cannot serve to support reopening of his claims.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In a January 2014 statement in support of his claim for service connection for bilateral anterior cortical cataract and bilateral amblyopia, the Veteran contended that his chronic bilateral conjunctivitis and chronic bilateral blepharitis were related to these conditions and that the chronic bilateral conjunctivitis and chronic bilateral blepharitis were established since service in 1954.  Such contention has been previously considered. In this regard, a VA examiner in May 1958 explained that the bilateral cortical cataract had "no relation whatsoever" to the Veteran's service-connected blepharitis and conjunctivitis.  The Veteran has not presented new, competent evidence to support his theories since the last prior denial of the claim for service connection anterior cortical cataract and amblyopia in February 2008.  

Chronic Pulmonary Disease 

The Board, in August 2010, denied service connection for any chronic pulmonary disorder, to include bronchitis, pulmonary fibrosis, and chronic obstructive pulmonary disease, based on medical findings that the Veteran did not have a chronic pulmonary disorder that began in service, was aggravated by service, or was otherwise related      to service.  The Veteran did not appeal that decision or request reconsideration.  Accordingly, the Board's August 2010 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016)

Notably, the Board undertook a meticulous review and analysis of the record in its October 2010 denial of service connection for a chronic pulmonary disorder.  The Veteran has not presented new and material evidence addressing a claimed pulmonary disorder since that time.  The Veteran's COPD, bronchitis, and pulmonary fibrosis findings were documented in treatment and examination records prior to the October 2010 denial, and new evidence supporting onset in service or proximate to service or a link to service or to a service-connected disability has not been presented since that October 2010 Board decision.  

As such, the evidence received since the last final decision in October 2010 does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a chronic pulmonary disorder.  Therefore, the evidence is not new and material, and the claim cannot be reopened at this time.


ORDER

New and material evidence not having been received, the appeal to reopen the claim for service connection for anterior cortical cataract and bilateral amblyopia is denied.

New and material evidence not having been received, the appeal to reopen the claim for service connection for hypertension is denied.

New and material evidence not having been received, the appeal to reopen the claim for service connection for pseudoptosis is denied.

New and material evidence not having been received, the appeal to reopen the claim for service connection for a heart condition is denied.

New and material evidence not having been received, the appeal to reopen the claim for service connection for a chronic pulmonary disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


